DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim(s) pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2006/0131061 by Seigerschmidt in view of DE 4206652 A1 patent publication by Oestreich et al. (previously cited and provided).  
Regarding claim 1, Seigerschmidt teaches a method for arranging a plurality of ribbon cables (410, 420, 440, 450, 470) in an electrical signal cable 10, the method comprising: receiving the plurality of ribbon cables (around a central spacer 400 and inside a jacket 490); and arranging the plurality of ribbon cables in a plurality of circular arcs in optical fiber cable (concentrically arranged in a plurality of arcs as shown in Fig. 5), wherein the plurality of circular arcs are substantially parallel such that the plurality of circular arcs are arranged unevenly over each other (each of the arc does not form a complete circle and the open area of the arc are unevenly disposed as illustrated in Fig. 5).
Seigerschmidt does not teach the ribbon cables are optical fiber ribbons.  Oestreich teaches a method for arranging a plurality of optical fiber ribbons in an optical fiber cable (OC1), the method comprising: receiving a plurality of optical fiber ribbons (a plurality of optical waveguide ribbons BS1-n, each having a plurality of optical waveguide tapes BD1-K); and arranging the plurality of optical fiber ribbons in a plurality of circular arcs (around a circular cylindrical core element KE as illustrated in Fig. 1) in optical fiber cable, wherein the plurality of circular arcs are substantially parallel (Fig. 1 illustrates the plurality of optical waveguide ribbons BD1-n are arranged in parallel for each of the tape stack BS1-n).  Since both Seigerschmidt and Oestreich teach communication cables with ribbon cables arranged in concentric arcs inside, it would have been obvious to one having ordinary skill in the art to modify Seigerschmidt’s invention by using optical fiber ribbons suggested by Oestreich to replace ribbon cables with electrical conductors, since optical fibers offer improved data bandwidth and speed, as is well-known in the art.
Regarding claim 2, Seigerschmidt in view of Oestreich suggest the plurality of optical fiber ribbons are arranged cm centrically by a guide (about a cylindrical central space 400, Fig. 5,  Seigerschmidt).
Regarding claim 3, Seigerschmidt in view of Oestreich suggest the plurality of optical fiber ribbons are wrapped with one or more binders (binders 430, 460, 480, Fig. 5, Seigerschmidt).
Regarding claim 4, Seigerschmidt in view of Oestreich suggest each circular arc/ribbon cable of the plurality of circular arcs/ribbon cables is in contact with at least one circular arc of the plurality of circular arcs (Seigerschmidt teaches a design at least two arcs are between binder layer so that each of the arc/ribbon cable is adjacent to at least one other arc/ribbon cable, Fig. 8).
Regarding claim 6, Seigerschmidt in view of Oestreich suggest arranging the plurality of optical fiber ribbons further comprising placing the plurality of optical fiber ribbons such that at least one of a top surface and a bottom surface of each optical fiber ribbon of the plurality of optical fiber ribbons is contact with at least one optical fiber ribbon of the plurality of optical fiber ribbons (Seigerschmidt teaches a design at least two arcs are between binder layer so that each of the arc/ribbon cable is adjacent to at least one other arc/ribbon cable, Fig. 8).
Regarding claim 7, Seigerschmidt in view of Oestreich suggest the plurality of circular arcs is concentric as illustrated in Fig. 5 of Seigerschmidt.
Regarding claim 8, Seigerschmidt in view of Oestreich suggest the plurality of optical fiber ribbons are arranged such that placement of each optical fiber ribbon is defined by a radius and a radius of curvature (both inherent to curved nature of the ribbons), wherein the placement of each optical fiber ribbon of the plurality of optical fiber ribbons is defined by a first radius of curvature (each ribbon has a different radius of curvature as illustrated in Fig. 5 of Seigerschmidt).
Regarding claim 9, the plurality of optical fiber ribbons are arranged such that placement of each optical fiber ribbon is defined by a radius and a radius of curvature (both inherent to curved nature of the ribbons), wherein an optical fiber ribbon defined by a first radius is not in contact with other optical fiber ribbon defined by the first radius (e.g., the binder 430 separates the second ribbon 420 and the third ribbon 440, Fig. 5, Seigerschmidt).
Regarding claim 10, Seigerschmidt teaches an electrical signal cable 10 comprising a plurality of ribbon cables (410, 420, 440, 450, 470), wherein the plurality of ribbon cables are arranged in a plurality of circular arcs in optical fiber cable (concentrically arranged in a plurality of arcs as shown in Fig. 5), herein the plurality of circular arcs are substantially parallel such that the plurality of circular arcs are arranged unevenly over each other (each of the arc does not form a complete circle and the open area of the arc are unevenly disposed as illustrated in Fig. 5); and a jacket (490) enclosing the plurality of ribbon cables.
Seigerschmidt does not teach the ribbon cables are optical fiber ribbons.  Oestreich teaches a method for arranging a plurality of optical fiber ribbons in an optical fiber cable (OC1), the method comprising: receiving a plurality of optical fiber ribbons (a plurality of optical waveguide ribbons BS1-n, each having a plurality of optical waveguide tapes BD1-K); and arranging the plurality of optical fiber ribbons in a plurality of circular arcs (around a circular cylindrical core element KE as illustrated in Fig. 1) in optical fiber cable, wherein the plurality of circular arcs are substantially parallel (Fig. 1 illustrates the plurality of optical waveguide ribbons BD1-n are arranged in parallel for each of the tape stack BS1-n).  Since both Seigerschmidt and Oestreich teach communication cables with ribbon cables arranged in concentric arcs inside, it would have been obvious to one having ordinary skill in the art to modify Seigerschmidt’s invention by using optical fiber ribbons suggested by Oestreich to replace ribbon cables with electrical conductors, since optical fibers offer improved data bandwidth and speed, as is well-known in the art.
Regarding claim 11, Seigerschmidt in view of Oestreich suggest the cable comprising one or more binders (binders 430, 460, 480, Fig. 5, Seigerschmidt).
Regarding claim 12, Seigerschmidt in view of Oestreich suggest the cable comprising one or more binders (binders 430, 460, 480, Fig. 5, Seigerschmidt).
Regarding claim 13, Seigerschmidt in view of Oestreich suggest each the plurality of circular arcs are arranged concentrically as illustrated in Fig. 5 of Seigerschmidt.
Regarding claim 14, Seigerschmidt in view of Oestreich suggest each circular arc/ribbon cable of the plurality of circular arcs/ribbon cables is in contact with at least one circular arc of the plurality of circular arcs (Seigerschmidt teaches a design at least two arcs are between binder layer so that each of the arc/ribbon cable is adjacent to at least one other arc/ribbon cable, Fig. 8).
Regarding claim 15, Seigerschmidt in view of Oestreich suggest arranging the plurality of optical fiber ribbons further comprising placing the plurality of optical fiber ribbons such that at least one of a top surface and a bottom surface of each optical fiber ribbon of the plurality of optical fiber ribbons is contact with at least one optical fiber ribbon of the plurality of optical fiber ribbons (Seigerschmidt teaches a design at least two arcs are between binder layer so that each of the arc/ribbon cable is adjacent to at least one other arc/ribbon cable, Fig. 8).
Regarding claim 16, Seigerschmidt in view of Oestreich suggest each the plurality of circular arcs is concentric as illustrated in Fig. 5 of Seigerschmidt.
Regarding claim 17, Seigerschmidt in view of Oestreich suggest the plurality of optical fiber ribbons are arranged such that placement of each optical fiber ribbon is defined by a radius and a radius of curvature (both inherent to curved nature of the ribbons), wherein the placement of each optical fiber ribbon of the plurality of optical fiber ribbons is defined by a first radius of curvature (each ribbon has a different radius of curvature as illustrated in Fig. 5 of Seigerschmidt).
Regarding claim 18, the plurality of optical fiber ribbons are arranged such that placement of each optical fiber ribbon is defined by a radius and a radius of curvature (both inherent to curved nature of the ribbons), wherein an optical fiber ribbon defined by a first radius is not in contact with other optical fiber ribbon defined by the first radius (e.g., the binder 430 separates the second ribbon 420 and the third ribbon 440, Fig. 5, Seigerschmidt).
Regarding claim 24, Seigerschmidt in view of Oestreich suggest the plurality of optical fiber ribbons are wrapped with one or more binders (binders 430, 460, 480, Fig. 5, Seigerschmidt).
Claims 5, 21, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Seigerschmidt and Oestreich et al. as applied to claims 1, 10 above, and further in view of U.S. PGPub 2003/0026559 VanVickle et al.  Seigerschmidt in view of Oestreich suggest the optical cable having the plurality of fiber ribbons and an outer shield 485 placed around the ribbons but not a buffer tube.  VanVickle also teaches an optical fiber ribbon cable comprising a plurality of fiber optic ribbon 14 contained  by water blocking yarns 16, which is further enclosed within a circular buffer tube 12.  It would have been obvious to one having ordinary skill in the art to modify the optical fiber cable in the invention suggested by Seigerschmidt and Oestreich by using a buffer tube to enclose the binding layers, or alternate using the outer shield as the buffer tube, to construct the optical fiber cable, as suggested by VanVickle, and serve its commonly known purposes such as mechanical protection for the fibers.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Seigerschmidt and Oestreich et al. as applied to claim 27 above, and further in view of CN 109031559 A patent publication (the ‘559 publication).  Seigerschmidt in view of Oestreich suggest the optical cable having the plurality of fiber ribbons and an outer shield 485 placed around the ribbons but not a buffer tube.  The ‘559 publication also teaches an optical cable comprising a plurality of hexagonal loose tubes 2, which further improve the space utilization rate of the cable, reduce the gap between the loose tubes to make the sleeve filled with more optical fibre core quantity, and improve the density of the fiber.  It thus would have been obvious to one having ordinary skill in the art to modify the invention of Seigerschmidt and Oestreich by using hexagonal buffer tubes as suggested by the ‘559 publication for the same advantage stated above.  (Claim 28 is presumed to depend on claim 27 since the only reference to buffer tube in claim 10 is made to a non-elected species and claim 28 has not been withdrawn.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP3058203 discloses fiber ribbons arranged in an arc.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883